Citation Nr: 1628422	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-47 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.W., and B.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  He had additional service with the Army Reserves from November 1984 to December 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The Veteran provided testimony at a May 2011 Travel Board hearing.  In a November 2011 decision, the Board reopened service connection for a low back disorder, and remanded the claim for additional development, which included a request for outstanding service records and a VA examination.  During the pendency of the appeal, the Veteran was informed that the Veterans Law Judge who conducted the May 2011 hearing was no longer at the Board, and he elected to appear at a new hearing.  The appeal was remanded for a new hearing in April 2014.  A second hearing was held before the undersigned in June 2015.  The May 2011 and June 2015 hearing transcripts are of record.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his lumbar spine disability was incurred during a period of active duty for training (ADT) with the Army Reserves in 1988 or 1989.  

A letter from the Veteran's VA primary care physician at the VA Healthcare System of Ohio shows that the Veteran has been treated at VA for chronic low back pain, requiring surgery, since 1991.  VA treatment records dated from 1991 to 2001 have not been associated with the record and should be obtained on remand.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

A December 2008 VA treatment report notes that the Veteran worked post-service loading and unloading trucks, and that he has been in receipt of Social Security Disability benefits for his back disability since the 1990s.  Social Security Administration (SSA) records have not been obtained, and should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (holding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992). 

The Veteran has provided lay statements and testimony identifying an injury to the lumbar spine during ADT in the Army Reserves during a summer training camp in 1988 or 1989.  The Board finds the Veteran had verified ADT in May 1988 and July 1988, but not during the summer in 1989.  Available Reserves personnel records indicate that the Veteran was ordered to ADT in May 1988 and in July 1988.  Reserves service treatment records include copies of private treatment records from EMG and Rehabilitation Associates showing that the Veteran was prescribed bedrest in September 1988 for lumbar strain.  An order for ADT in January 1989 was rescinded or revoked, and the Veteran was ordered to ADT for two days in December 1989.  The Board finds, therefore, that the evidence of record does not verify ADT in the summer of 1989.

While a February 2012 VA examination and an April 2012 medical opinion were obtained, it does not appear that the September 1988 treatment records were reviewed by the examiner.  The Board finds that on remand, a supplemental opinion should be obtained to address whether the Veteran's currently diagnosed lumbar spine disability was incurred during a verified period of ADT, in May 1988 or July 1988, in light of lay testimony provided by the Veteran and lay witnesses during May 2011 and July 2015 Board hearings, private treatment for lumbar strain shown in September 1988 with subsequent back surgery in 1990 and 1991, and based on any additional evidence received on remand, to include VA treatment records dated in the 1990s and SSA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain outstanding VA treatment records from the VA Healthcare System of Ohio dated from 1991 to 2001 and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2. The AOJ should request, from the SSA all records pertinent to the Veteran's past claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3.  The AOJ should refer the case to a VA orthopedic examiner for a supplemental medical opinion; another examination is not necessary.  If, however, the examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record, to include a copy of this remand, must be made available to the examiner for review.  

The Veteran contends that his lumbar spine disability was incurred during a period of active duty for training (ADT) in 1988 or 1989.  Reserves service personnel and treatment records show that the Veteran had verified ADT in May 1988 and July 1988, and he received treatment through a private physician for a lumbar strain in 1988.

Based on the evidence of record, to include lay testimony provided by the Veteran and lay witnesses, and any additional evidence obtained on remand, the VA examiner should provide an opinion as to whether it is at least as likely as not that a currently diagnosed lumbar spine disability was incurred during a verified period of ADT.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




